PER CURIAM:
The state’s application for supervisory review of the decision in State v. Johnson, 623 So.2d 926 (La.App. 4th Cir.1993), was granted, and the ease placed on the docket for argument. It was submitted by the state and argued by counsel for the defendant. We now determine that our order granting certiorari was improvident and should therefore be recalled and the state’s application denied.
WRIT GRANT RECALLED; APPLICATION DENIED.
MARCUS, J., not on panel.
CHARLES A. MARVIN, C.J., Court of Appeal, Second Circuit, sitting in place of JAMES L. DENNIS, J.